                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE


UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )     No. 2:18-CR-017
                                                   )
CAMERON LOWRY                                      )


                                         ORDER

       This criminal case is before the Court on the defendant’s pro se motion to receive

“pre trial jail credits.” [Doc. 1753]. Therein, the defendant contends that the Bureau of

Prisons (“BOP”) has incorrectly computed his sentence.

       In January 2020, this Court sentenced the defendant to an 84-month term of

imprisonment for his role in a methamphetamine conspiracy. [Doc. 1477]. The defendant

is presently serving that sentence, with a projected release date of December 1, 2025. See

Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited May 26, 2021).

According to the defendant, this Court’s judgment stated that he was to receive “all my pre

trial jail credits but I have not.” [Doc. 1753].

       The defendant completely misstates the contents of his federal judgment.         In

material part, this Court’s judgment in fact specifies that

       This sentence shall be served concurrently with any sentence that may be
       imposed in Docket Number 16-CR-255 in the Circuit Court for Whitley
       County, Kentucky because these charges are sufficiently related to the instant
       offense. The Court recommends that the Bureau of Prisons give the
       defendant prior custody credit for all time spent in custody in that case.




Case 2:18-cr-00017-RLJ-CRW Document 1754 Filed 05/27/21 Page 1 of 3 PageID #:
                                  11859
       Additionally, this sentence shall be served consecutively to all other pending
       charges listed in the Presentence Report because each case is insufficiently
       related to the instant offense: PSR paragraphs 65, 66, 72, 73, and 75 through
       83.

[Doc. 1477] (emphases added). In other words, while the Court did order concurrent

service (and recommend prior custody credit) regarding one Kentucky case, the Court also

ordered consecutive service as to thirteen other cases pending in the State of Tennessee.

       The defendant’s motion ignores the plain terms of this Court’s judgment, which

provided for concurrent service as to only one of 14 state or commonwealth cases. This

Court has no information regarding Kentucky’s or Tennessee’s ultimate structuring of

those sentences, as those are purely state court and commonwealth court matters.

       Federal sentencing courts “have discretion to select whether the sentences they

impose will run concurrently or consecutively with respect to other sentences that they

impose, or that have been imposed in other proceedings, including state proceedings.”

Setser v. United States, 566 U.S. 231, 236 (2012). A district court’s decision that its

sentence “should run concurrently with one state sentence and consecutively with another”

is not unreasonable. Id. at 243-244.

       This Court’s judgment speaks for itself, and no further judicial action is warranted.

The defendant’s motion [doc. 1753] is accordingly DENIED. Should the defendant have

further concern regarding his sentence computation, he should “raise his claim through the

[BOP’s] Administrative Remedy Program. See 28 CFR § 542.10 et seq. (2011). And if

that does not work, he may seek a writ of habeas corpus. See 28 U.S.C. § 2241. We express

no view on whether those proceedings would be successful.” Setser, 566 U.S. at 244.


                                             2

Case 2:18-cr-00017-RLJ-CRW Document 1754 Filed 05/27/21 Page 2 of 3 PageID #:
                                  11860
       Lastly, as requested, the Clerk of Court is DIRECTED to mail the defendant a copy

of his docket sheet.

              IT IS SO ORDERED.

                                                      ENTER:



                                                             s/ Leon Jordan
                                                       United States District Judge




                                           3

Case 2:18-cr-00017-RLJ-CRW Document 1754 Filed 05/27/21 Page 3 of 3 PageID #:
                                  11861
